NO NYO NO WHO HO NH ND N NN KR KR HR S&S BR HB HH HK eS
on HN ON BP WO NY K& CO OO Wn HD WN BW NY KH CO

0 OAH HD nA BPW YP

 

 

Case 2:20-cr-00036-RMP ECF No.1. filed 03/03/20 PagelD.1 Page1of3

William D. Hyslop

FILED IN THE

United States Attorney U.S. DISTRICT COURT
Eastern District of Washington ASTER DISTRICT OF wenn
James A. Goeke MAR 03 2020 =.
Assistant United States Attorney SEAN F. McAVOY, CLERK cum
Post Office Box 1494 ~~ SPOKANE, WASHINGTON

Spokane, WA 99210-1494
Telephone: (509) 353-2767

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, 2:20-CR-36-RMP

Plaintiff, INDICTMENT

V. Vio: 21 U.S.C. § 841(a)(1),
(b)(1)(C)

JAVIER R. TIJERINA, Possession with Intent to
| Distribute a Mixture and
Defendant. Substance Containing a
Detectable Amount of
Methamphetamine
(Count 1)

18 U.S.C. §§ 922(g)(1),
924(a)(2)

Felon in Possession of
Firearms

(Count 2)

Forfeiture Allegations:
21 U.S.C. § 853, 18 U.S.C.
§ 924 and 28 U.S.C. § 2461

 

INDICTMENT - 1
oOo ON NH HA BP W NY

NY WN NY NY HN HM PPO WN NN KH HK HB B&B KF KB SF =| S|
on DN MH BP WD NYO KH OD OO Hrs HD A BP WW NYO KS CO

 

 

Case 2:20-cr-00036-RMP ECFNo.1_ filed 03/03/20 PagelD.2 Page 2 of 3

The Grand Jury charges:
COUNT 1

On or about February 8, 2020, in the Eastern District of Washington, the
Defendant, JAVIER R. TIJERINA, did knowingly and intentionally possess with
the intent to distribute a mixture and substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.
§ 841(a)(1), (6)(1)(O).

COUNT 2

On or about February 8, 2020, in the Eastern District of Washington, the
Defendant, JAVIER R. TIJERINA, knowing of his status as a person previously
convicted of a crime punishable by imprisonment for a term exceeding one year,
did knowingly possess in and affecting commerce, firearms, to wit:

- aLorcin, model L380, .380 caliber pistol, bearing serial number 397739;

and
- a Harrington and Richardson, model 649, .22 caliber revolver, bearing
serial number AU116234;
which firearms having been shipped and transported in interstate and foreign
commerce, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2).
NOTICE OF CRIMINAL FORFEITURE

The allegations contained in this Indictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeitures pursuant to 21
US.C. § 853, 18 U.S.C. § 924 and 28 U.S.C. § 2461.

Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21
U.S.C. § 841 as set forth in Count 1 of this Indictment, the Defendant, JAVIER R.
TIJERINA, shall forfeit to the United States of America, any property constituting,

or derived from, any proceeds obtained, directly or indirectly, as the result of such

INDICTMENT — 2
oma DDN nH FP WW HO =

Oo NO NH NY NY NY KN N NO HB He Be Se Se He Re eS eR
Dan HN HA FBP WOW NYO K& OO DWBnwnA HD WA BW NO KF CO

 

 

Case 2:20-cr-00036-RMP ECF No.1. filed 03/03/20 PagelD.3 Page 3 of 3

violation and any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, such violation.

Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), upon conviction
of the offense as set forth in Count 2 of this Indictment, the Defendant, JAVIER R.
TIJERINA, shall forfeit to the United States of America, any firearm and
ammunition involved or used in the commission of the offense.

If any of the property described herein, as a result of any act or omission of
the Defendant:

a cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty,

the United States of America shall be entitled to forfeiture of substitute
property pursuant to 21 U.S.C. § 853(p).

DATED this 7 day of March, 2020.

A TRUE BILL

Foreperson _ = —™S

LAD.

William D. Hyslop

Sse te

James A\ Goeke
Assi United States Attorney

INDICTMENT — 3
